IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 158 MM 2018
                                                :
                      Respondent                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 JUSTIN ELLIS,                                  :
                                                :
                      Petitioner                :


                                         ORDER



PER CURIAM

       AND NOW, this 8th day of January, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED.

       In consideration of the Motion for Withdrawal of Counsel, this matter is

REMANDED to the Court of Common Pleas of Delaware County for that court to

determine whether Petitioner’s present counsel should be granted leave to withdraw. See

Pa.R.Crim.P. 120(B) (providing that an attorney may not unilaterally withdraw; rather, a

court must determine whether leave to withdraw is warranted). If present counsel is

permitted to withdraw, the court is DIRECTED to resolve any issues relative to Petitioner

being appointed counsel or granted leave to proceed pro se.

       The Court of Common Pleas of Delaware County is DIRECTED to enter its order

regarding this remand within 60 days and to promptly notify this Court of its determination.

       A Petition for Allowance of Appeal shall be due within 30 days of the common pleas

court providing notice of the entry of its order on remand.